Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.955 Page 1 of 19

                                                                                  1




  1                    IN THE UNITED STATES DISTRICT COURT
                  IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
  2
      --------------------------------
  3                                          )
      UNITED STATES OF AMERICA,              )
  4                                          )
                             Plaintiff,      )     NO. 2:10-CR-2077-RMP-1
  5                                          )
                   -vs-                      )
  6                                          )
      JAMES DEAN CLOUD,                      )
  7                                          )     March 1, 2011
                        Defendant.           )     Yakima, Washington
  8 --------------------------------
  9
 10                      AMENDED VERBATIM REPORT OF PROCEEDINGS
                                       SENTENCING
 11
                   BEFORE THE HONORABLE ROSANNA MALOUF PETERSON
 12                        UNITED STATES DISTRICT JUDGE
 13    APPEARANCES:
 14    FOR THE PLAINTIFF:                 JAMES A. GOEKE
                                          Assistant U.S. Attorney
 15                                       402 E. Yakima Ave.
                                          Yakima, WA 98901
 16
       FOR THE DEFENDANT:                 ALEX B. HERNANDEZ
 17                                       Attorney at Law
                                          306 E. Chestnut
 18                                       Yakima, WA 98901
 19
 20
         REPORTED BY:                        Lynette Walters, RPR, CRR, CCR
 21                                          Official Court Reporter
                                             P. O. Box 845
 22                                          Yakima, WA 98907
                                             (509) 573-6613
 23
         Proceedings reported by mechanical stenography; transcript
 24      produced by computer-aided transcription.
 25
Case 2:10-cr-02077-RMP         ECF No. 168     filed 09/16/19   PageID.956 Page 2 of 19




                                     Errata Sheet


Case Name:    US v. James Dean Cloud

Case Number: 2:10-CR-2077-RMP-1


The following correction(s) has been made:

Corrected Title Page to Sentencing instead of Change of Plea Hearing




     Lynette Walters
by:______________________________                               9-16-19
                                                         Date: _________________________
       Official Court Reporter
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.957 Page 3 of 19

                                                                                      2




  1           (MARCH 1, 2011, 9:12 A.M.)
  2                THE COURT:    The matter before the court is
  3    United States versus James Cloud, Case No. CR-10-2077.               This is
  4    the time set for sentencing.
  5                Mr. Goeke.
  6                MR. GOEKE:    Good morning, Your Honor.
  7                THE COURT:    Mr. Hernandez.
  8                MR. HERNANDEZ:      Good morning, Your Honor.
  9                THE COURT:    Mr. Cloud.
 10                THE DEFENDANT:      Good morning.
 11                THE COURT:    Good morning.
 12                There are a couple of issues that I would like to
 13    review before I hear from counsel in this matter.
 14                First of all, Mr. Cloud, I want to make sure that you
 15    have had an opportunity to read the presentence investigation
 16    report, and that you had an opportunity to review that with
 17    Mr. Hernandez.     In addition, I want to make sure that you have
 18    seen the amended report, and I want to discuss some of the
 19    objections that were filed on your behalf.
 20                Specifically, let's go to Objections 1, 2, 3, which
 21    are that the warrants -- and this refers to the presentence
 22    report in paragraphs 120 to 123 on page 20 of the PSI.               The
 23    defendant's objection is that the information relating to the
 24    active warrants out of Las Vegas, Nevada, did not pertain to
 25    you.   I agree with you, and I will have that information
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.958 Page 4 of 19

                                                                                     3




  1    stricken from the presentence report.             So to that extent, I am
  2    granting -- I suppose it's granting the objection.               The report
  3    will be amended to that.
  4               THE DEFENDANT:       Thank you.
  5               THE COURT:     Objection No. 2, in addition, referred to
  6    reference of being in state custody, and you indicated that that
  7    was tribal custody.      Even though it does not affect any of the
  8    sentencing range, I do agree with you on that also, and will
  9    grant that that be corrected.         I believe that actually is
 10    already corrected in the amended presentence report.
 11               MR. HERNANDEZ:       That's correct, Your Honor.
 12               THE COURT:     The objection -- and, Mr. Goeke, have you
 13    received anything from the victim as far as restitution?
 14               MR. GOEKE:     I have not, Your Honor.          I spoke to a
 15    member of the Probation office about this issue, and my
 16    understanding was that the victims were going to provide the
 17    impact statement to probation prior to the sentencing, but I
 18    have not seen an updated copy of that.             That's the only issue,
 19    frankly, from the government's perspective, with the issue of
 20    restitution, as to whether that number has been finalized or
 21    not.   If it hasn't, the government would request additional time
 22    to perfect that number, which will not affect the sentencing
 23    proceeding today.
 24               THE COURT:     I have talked to Probation this morning.
 25    The victim has not provided any documentation, so I will agree
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.959 Page 5 of 19

                                                                                     4




  1    with the defense that that issue has not been proved.               I will
  2    not grant additional time for the restitution.              So, therefore, I
  3    will reduce by one level the offense level.              The victim had
  4    adequate notice, had been contacted repeatedly by Probation, did
  5    not provide any documentation, although the victim had indicated
  6    that he had received that documentation, but did not complete
  7    it.
  8               MR. GOEKE:     I would just ask the court to inquire if
  9    there's anyone present today who's a victim.              I'm not aware of
 10    anyone who is, but if there's someone in the gallery.
 11               THE COURT:     Is there anyone present today who's a
 12    victim of this case involving James Cloud?             I see no one raise
 13    their hands.
 14               Mr. Goeke, do you want to be heard more on this?
 15               MR. GOEKE:     There is a provision under 18 United
 16    States Code, Section 3664, if the amount of restitution is not
 17    readily cognizable by the time of sentencing, to allow the court
 18    to set a date for final determination of the victim's losses.
 19    That would be 3664(d) -- subsection (d)(5).              I would ask the
 20    court do that and the allow the victims another opportunity to
 21    provide the victim impact statement to determine the loss.                 That
 22    would not hold up the sentencing proceeding today, and it would
 23    just allow them to -- there's no question there was a loss here.
 24    I don't know the reason for them not providing a statement to
 25    Probation, but I believe it would be appropriate for the court
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.960 Page 6 of 19

                                                                                       5




  1    to extend additional time for them to provide the court with
  2    notice of what their total loss was.
  3               THE COURT:     Mr. Hernandez?
  4               MR. HERNANDEZ:       Your Honor, I guess for purposes of
  5    today's proceedings, the enhancement can't be applied, and it's
  6    our position it can't be applied, because the information hasn't
  7    been provided.     And I think the court has ruled on that.
  8               As far as another hearing to assess whether or not --
  9    the amount of the restitution, Your Honor, I think that's
 10    permitted by statute.      Mr. Cloud doesn't have to be present for
 11    that, I don't believe, and it's not going to hold up today's
 12    proceedings.
 13               So the statute provides for that, Your Honor.               If the
 14    court wishes to set this matter for a restitution hearing at a
 15    later date, then so be it.        But as the court indicated, there's
 16    been plenty of time, and they've been in contact with the victim
 17    on several occasions.      I don't know why they would not have
 18    provided that.
 19               THE COURT:     This offense did occur May 25, 2010.
 20               MR. GOEKE:     It did, Your Honor.
 21               THE COURT:     I will not grant the continuance on the
 22    restitution issue.      I think there has been sufficient
 23    opportunity, and that information has not been forthcoming.
 24               I think, then, am I correct in saying the total
 25    offense level now is 24, criminal history category -- the score
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.961 Page 7 of 19

                                                                                  6




  1    was 17 points, so criminal history category is VI.
  2               MR. GOEKE:     I think that's right, Your Honor.
  3               THE COURT:     Mr. Goeke, do you need a minute to review?
  4               MR. GOEKE:     I think it would be a one-point reduction.
  5               THE COURT:     Okay.     So the statutory provisions for
  6    Counts 1 and 2 would be that incarceration could be 10 years on
  7    either of those.     Guideline provisions are 110 to 137 months.
  8    Supervised release, under the statute, would be three years on
  9    Count 1 or Count 2.
 10               Miss Dykstra, is this the victim?
 11               MS. DYKSTRA:     No, Your Honor.
 12               I just wanted to address briefly the offense
 13    computation.
 14               THE COURT:     Oh, thank you.         Please.
 15               MS. DYKSTRA:     I think that the one-point reduction
 16    does not affect the total offense level, because we're talking
 17    about a multiple-count calculation.
 18               THE COURT:     I see.
 19               MS. DYKSTRA:     And the adjustment that we were speaking
 20    of was in regard to Count 1.
 21               THE COURT:     Okay.     Count 2 still carries the higher --
 22               MS. DYKSTRA:     The higher of the guideline ranges.
 23               THE COURT:     All right.       Thank you for correcting that.
 24    I stand corrected.      Total offense level remains 25, criminal
 25    history category is VI.
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.962 Page 8 of 19

                                                                                        7




  1                Guideline provisions for the sentencing range is still
  2    110 to 137 months.      Supervised release is three years for Counts
  3    1 and 2.    It's two to three years under the guideline range.
  4    Under the statute, the fine is up to $250,000 on Counts 1 and 2.
  5    Under the guideline provisions, it would be $10,000 to $100,000.
  6    And there's a $100 special penalty assessment per count, for a
  7    total of $200.
  8                I believe that addresses all of the objections.                And
  9    with those corrections, I will adopt the presentence report as
 10    my findings of fact.
 11                Mr. Hernandez, I will hear from you first, and then,
 12    Mr. Goeke, and then Mr. Hernandez again.
 13                MR. HERNANDEZ:      Thank you, Your Honor.
 14                Your Honor, this case involves two very serious
 15    charges, burglary of a residence, and possession of stolen
 16    firearms.    There's no question that these offenses are serious,
 17    and we recognize that.      And so does Mr. Cloud.          I think,
 18    Your Honor, in trying to fashion a sentence in this particular
 19    case, at first blush I think both Mr. Goeke and I were trying to
 20    figure out what was going on in Mr. Cloud's life.               And as a
 21    result of that, we were able to obtain some information and work
 22    towards a resolution of this case via a Rule 11(c)(1)(C) plea to
 23    some modified charges in this case.
 24                The sentence we're requesting for both charges is 150
 25    months, which is significant.         It's the most time that Mr. Cloud
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.963 Page 9 of 19

                                                                                  8




  1    would have spent incarcerated.          And as the court can see from
  2    his criminal history, he's been incarcerated for significant
  3    periods of his life, commencing at a very young age.
  4               But what the court has been able to learn about
  5    Mr. Cloud since this process began is that he's a young man who
  6    has had a very troubling upbringing, Your Honor.              It's one
  7    that's been full of neglect, abuse, substance abuse, emotional,
  8    all kinds of abuse, Your Honor.          And that's alluded to in my
  9    sentencing memorandum, as well as Dr. Young's report.
 10               There's no question that Mr. Cloud is, as a result of
 11    this upbringing, is before this court, at least my mind.
 12    Essentially, he's been in a survival mode at a very young age.
 13    And, so, because of that, the early onset of using drugs and
 14    alcohol in his life, he's been in continual use of those
 15    substances and trying to support those habits.              I think I
 16    pointed out to the court that many of his convictions are
 17    property-related crimes, which, as the court is aware, in the
 18    court's experience, is that is pretty standard for somebody
 19    who's addicted to drugs, to try to go and steal property, sell
 20    it, and try to get money, and go back to using.
 21               Mr. Cloud, Your Honor, has had a learning disability
 22    that's affected him as a young boy, and now, even now, still has
 23    a low intellectual abilities.         His cognitive abilities were
 24    impacted based on alcohol abuse as a young, as a young boy.
 25    And, so, he really didn't have a chance to participate in
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.964 Page 10 of 19

                                                                                   9




   1   school, also because of the transient nature of his life, and
   2   learn something, and do something with his life.
   3               He has indicated to me that he has had the opportunity
   4   to obtain his GED.      He's short of -- just short of obtaining
   5   that.   And that's one of his goals when he gets into the Bureau
   6   of Prisons.
   7               Your Honor, I could go on forever about what's gone on
   8   in Mr. Cloud's life.      I think I've set that forth pretty clearly
   9   in my sentencing memorandum.          And I think Dr. Young's report
  10   speaks volumes.
  11               I'd be more than happy to answer any more questions,
  12   Your Honor, but I think, given Mr. Cloud's history, and
  13   considering the 3553 factors in this case, that sentence is
  14   appropriate, and we would ask the court to follow the
  15   recommendation.
  16               THE COURT:     I do have one question.          It doesn't relate
  17   to what you've talked about, but in the 11(c)(1)(C) there was a
  18   requirement or an agreement that, after any period of
  19   incarceration, that Mr. Cloud impose in-patient substance abuse
  20   treatment for a period of 6 to 12 months to follow the
  21   defendant's sentence of incarceration as a term of the three
  22   years of supervised release.          I certainly don't disagree
  23   substance abuse treatment would be appropriate, but I am
  24   informed by Probation that it is unlikely, after such a lengthy
  25   period of incarceration, that any treatment facility would
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19    PageID.965 Page 11 of 19

                                                                                      10




   1   accept him for in-patient treatment because they would view the
   2   term of incarceration as a period of sobriety; thus, cancelling
   3   any need for in-patient substance abuse treatment.
   4               MR. HERZNANDEZ:       I think, Your Honor, in discussing
   5   that part of the resolution in this case with Mr. Goeke, that I
   6   had discussed that -- I don't know if that very issue, but the
   7   issue as to how things would be in 10 years.               And what we had
   8   thought, and Mr. Goeke can also provide an answer to the court,
   9   is to leave that up to the discretion of the Probation office.
  10               THE COURT:     Okay.
  11               MR. HERNANDEZ:      So the reading of that condition would
  12   be as approved, or as -- to the discretion of the Probation
  13   office.    That way it's -- Mr. Cloud isn't in violation as soon
  14   as he gets out of incarceration.           That's not what we're trying
  15   to do, Your Honor.
  16               THE COURT:     All right.      So you are basically amending
  17   the 11(c)(1)(C)?
  18               MR. GOEKE:     I think there's language in the agreement
  19   to reflect it permissive of the court now.               If I'm wrong, we
  20   would amend it.      Counsel is right.           We discussed this.    There
  21   are a number of variables between now and 150 months.                 Funding,
  22   for one, availability, space, all that sort of thing.                 So it
  23   would be incumbent on the agreement, before it could be
  24   effectuated, that the court is necessarily going to have
  25   discretion as to what actually happens with that provision of
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.966 Page 12 of 19

                                                                                     11




   1   the agreement.
   2                That's what the parties would intend, and what the
   3   parties hope would occur.        Obviously, it's going to be subject
   4   to the realities of Mr. Cloud's release.
   5                THE COURT:    Thank you.
   6                Mr. Goeke, I will hear from you.           Mr. Hernandez, if
   7   you and Mr. Cloud would take a seat.
   8                MR. GOEKE:    Thank you, Your Honor.
   9                As the court is well aware, the defendant was facing,
  10   if this charge was -- or as this case could have been charged,
  11   the defendant would have been charged by the grand jury with
  12   possession of a firearm as a prohibited person.               As the court is
  13   aware, there was video evidence of this exact fact.               If he had
  14   been charged in that regard, he would have faced a mandatory
  15   term of 15 years, 180 months.
  16                The parties have negotiated a resolution that the
  17   government believes is in the interests of Mr. Cloud, as well as
  18   the government.      150 months is a substantial sentence for
  19   Mr. Cloud.    He's never faced this much time, by far.              But given
  20   this criminal history, we believe it's appropriate.               Something
  21   has to be done to break him of this history of criminality.                 But
  22   we're also understanding of his difficult past.
  23                The evidence in this case was very clearcut.             We could
  24   have proceeded to trial, proceeded to the grand jury with a
  25   superseding indictment alleging the felon in possession charge.
Case 2:10-cr-02077-RMP    ECF No. 168   filed 09/16/19   PageID.967 Page 13 of 19

                                                                                         12




   1   I don't believe there's much doubt that the jury would have
   2   returned a guilty verdict after viewing the videotapes of
   3   Mr. Cloud possessing two weapons.
   4               So we believe this sentence is reflective of the
   5   defendant's difficult past, but it's also sufficient to protect
   6   the community, and, hopefully, to allow Mr. Cloud an opportunity
   7   to address his substance abuse issues, certainly, while he's
   8   incarcerated, and get his life on track.
   9               So we'd urge the court to accept this agreement.                 It
  10   is a substantial sentence.          It is higher than the guideline
  11   sentence for the charges to which he has pled guilty, but it is
  12   less than what he would have faced had he been convicted of
  13   felon in possession.
  14               THE COURT:      Thank you.
  15               Mr. Hernandez, Mr. Cloud.             Mr. Hernandez, is there
  16   anybody in the gallery who you want to have speak?
  17               MR. HERNANDEZ:       If I may have a moment, Your Honor.
  18               THE COURT:      Certainly.
  19         (PAUSE)
  20               MR. HERNANDEZ:       Your Honor, Mr. Cloud's mother is in
  21   the courtroom, but she doesn't wish to address the court,
  22   Your Honor.       This is a difficult moment for her.
  23               THE COURT:      Certainly.      I understand.
  24               Do you want to add anything, Mr. Hernandez, before I
  25   hear from Mr. Cloud?
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.968 Page 14 of 19

                                                                                   13




   1               MR. HERNANDEZ:      I have nothing else to add,
   2   Your Honor.
   3               THE COURT:     Mr. Cloud, if there is anything that you
   4   would like to tell me, I would like to hear it.
   5               THE DEFENDANT:      I would.
   6               THE COURT:     Okay.
   7               THE DEFENDANT:      Well, actually, I don't know.          I think
   8   I just got to take this time and learn to better my life, and
   9   try to get into any schooling I can.             And hopefully I can keep
  10   motivated as far as job wise when I get out.              That will be all.
  11               THE COURT:     Okay.
  12               I find this case very difficult.            I think this is a
  13   condemnation of society.        I think society has failed Mr. Cloud
  14   in a number of ways, and I take no pride in having been a member
  15   of that society who did not provide some assistance and
  16   protection when it would have been meaningful.
  17               I am pleased to hear you, Mr. Cloud, say that you're
  18   going to try and take this time to, I hope, finish your GED and
  19   get some other training.        Somehow, in this agreement -- and I
  20   understand that this has been a deal wrought with peril, and a
  21   deal that is to try to ameliorate some of the criminal history
  22   that you have had.      It's a significant amount of time, a longer
  23   period of time than I wonder is really warranted.
  24               But I will follow the plea agreement.             I will agree to
  25   impose a sentence of 150 months, 120 months for Count 1,
Case 2:10-cr-02077-RMP   ECF No. 168    filed 09/16/19   PageID.969 Page 15 of 19

                                                                                      14




   1   followed by a consecutive 30 months for Count 2, three years of
   2   supervised release for Count 1, three years of supervised
   3   release for Count 2, to run concurrent.
   4               I will waive the fine.          I am going to waive
   5   restitution.      There has not been a showing made of the amount.
   6   There is a mandatory $100 special penalty assessment per count,
   7   for a total of $200 special penalty assessment.
   8               I hope that somehow this incarceration period provides
   9   you some assistance that was not provided to you at previous
  10   times in your life.      I'm concerned that your repeated criminal
  11   history is, in part, just to try to almost warehouse yourself so
  12   that you don't have to deal with the challenges of life.                 You
  13   are still a young man.          You will still be a relatively young man
  14   when you are released from incarceration.               If you are able to
  15   take this time to get some training, to be free of drugs, to
  16   learn some skill sets, some tools, gather some tools for dealing
  17   with the challenges that you're going to face when you get out
  18   of prison, then I hope that you will take those tools and really
  19   make a life for yourself that has been deprived up to this time.
  20               I am going to impose some special conditions,
  21   including having you actively participate in a GED program, as
  22   directed by the supervising officer, if you are not completed
  23   with that by the time that you're out of incarceration;
  24   submitting your person, residence, office, or vehicle to a
  25   search conducted by the U.S. Probation officer at a sensible
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19    PageID.970 Page 16 of 19

                                                                                     15




   1   time and manner based upon reasonable suspicion of contraband;
   2   completing a mental health evaluation, following any treatment
   3   recommendations of the evaluating professional, which do not
   4   require forced or psychotropic medication and/or in-patient
   5   confinement absent further order of the court, allowing
   6   reciprocal release of information between the supervising
   7   officer and treatment provider, and contributing to the cost of
   8   that treatment according to your ability to pay; undergoing a
   9   substance abuse evaluation and, if indicated by a licensed,
  10   certified treatment provider, entering into and successfully
  11   completing an approved substance abuse treatment program, which
  12   could include in-patient treatment and aftercare.                You shall
  13   contribute to the cost of treatment according to your ability to
  14   pay, and allow full reciprocal disclosure between the
  15   supervising officer and the treatment provider.
  16               You are ordered to abstain from use of illegal
  17   controlled substances, and you shall submit to urinalysis
  18   testing as required by the supervising officer, but no more
  19   frequent than six tests per month.               You are ordered to abstain
  20   from alcohol and submit to testing, including urinalysis and
  21   Breathalyzer, as directed by the supervising officer, but no
  22   more than six times per month.          And you shall not enter into or
  23   remain in any establishment where alcohol is the primary item of
  24   sale.
  25               And you shall have no contact with the victim or any
Case 2:10-cr-02077-RMP   ECF No. 168    filed 09/16/19   PageID.971 Page 17 of 19

                                                                                        16




   1   member of his immediate family in person, by letter, or other
   2   communication devices, audio or visual devices, or through a
   3   third party, unless authorized by the supervising officer.                   You
   4   shall not enter the premises or loiter within 1,000 feet of the
   5   victim's residence or place of employment.
   6               During those three years of supervised release, these
   7   conditions will serve as a hammer over your head, and if you
   8   violate any of those, especially any of the drug use or alcohol
   9   use, you could be reincarcerated up to a period of three years,
  10   without any credit for time served.
  11               Mr. Hernandez, is there any reason I should not impose
  12   this sentence?
  13               MR. HERNANDEZ:        No, Your Honor.
  14               THE COURT:     Mr. Goeke?
  15               MR. GOEKE:     No, Your Honor.         Thank you.
  16               THE COURT:     The sentence is imposed as outlined.              I
  17   wish you luck.      I hope that you will take advantage of your time
  18   in the federal facility, and take what it offers as much as
  19   possible.    Good luck.
  20               MR. HERNANDEZ:        Your Honor, I had requested placement
  21   at Sheridan in my sentencing memorandum, if the court could
  22   recommend that.
  23               THE COURT:     I will certainly recommend that the inmate
  24   be placed at Sheridan.          However, I do not control the Bureau of
  25   Prisons, so it's not authoritative.
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.972 Page 18 of 19

                                                                                   17




   1               Does Mr. Cloud want to ask you something?
   2               MR. HERNANDEZ:      If I could have a moment.
   3               THE DEFENDANT:      Well, why is that?        I don't want to go
   4   there.
   5               THE COURT:     You don't want to go to Sheridan?
   6               THE DEFENDANT:      I would say I would be willing to go
   7   anywhere, but...
   8               MR. HERNANDEZ:      Go anywhere?       I guess --
   9               THE COURT:     No recommendation.
  10               MR. HERNANDEZ:      -- no recommendation, Your Honor,
  11   except credit for time serve.
  12               THE COURT:     Credit for time served will be
  13   recommended.
  14               Okay.    Thank you.
  15               MR. HERNANDEZ:      Thank you, Your Honor.
  16         (ADJOURNMENT AT 9:37 A.M.)
  17
  18
  19
  20
  21
  22
  23
  24
  25
Case 2:10-cr-02077-RMP   ECF No. 168   filed 09/16/19   PageID.973 Page 19 of 19

                                                                                   18




   1                            REPORTER'S CERTIFICATE
   2
   3
   4
   5               I, LYNETTE WALTERS, Registered Professional Reporter,
   6   Certified Realtime Reporter, and Certified Court Reporter;
   7               DO HEREBY CERTIFY:
   8               That the foregoing amended verbatim report of
   9   proceedings, Pages 1 through 17, contains a full, true, complete
  10   and accurate transcription of my shorthand notes of all
  11   requested matters held in the foregoing captioned case,
  12   including all objections and exceptions made by counsel, rulings
  13   by the court, and any and all other matters relevant to this
  14   case.
  15               DATED this 16th day of September, 2019.
  16
  17
  18                                         s/ Lynette Walters
                                             LYNETTE WALTERS, RPR, CRR, CCR
  19                                         CCR NO. 2230
  20
  21
  22
  23
  24
  25
